Citation Nr: 0730817	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-08 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an enlarged heart 
with high blood pressure.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In May 2006, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.  In November 2006, the Board remanded 
the above noted issues for additional development.


FINDINGS OF FACT

1.  Neither the veteran's enlarged heart nor his chronic high 
blood pressure was present in service or within one year of 
the veteran's discharge from service, and neither is 
etiologically related to active service.

2.  Stomach disorder was not found on the veteran's entrance 
examination.  

3.  The stomach disorders present during service resolved 
without residual disability; the veteran's currently 
diagnosed stomach disorder was not present in service and is 
not etiologically related to service.

4.  The veteran did not serve in Vietnam and there is no 
objective evidence showing that the veteran was exposed to 
Agent Orange while serving on active duty.  

5.  Diabetes mellitus was not present during active service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  Enlarged heart with high blood pressure was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

2.  Stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1111, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in August 2003, May 2005, June 2005, April 2006, May 
2006, and November 2006.  The May 2005, June 2005, and 
November 2006 letters specifically inform the appellant that 
he should submit any pertinent evidence in his possession, 
and the April 2006, May 2006, and November 2006 letters 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
for which service connection is sought.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
In this regard, the Board notes that a November 2006 letter 
requesting information regarding possible additional medical 
evidence was sent to the veteran in November 2006; however, 
the veteran did not respond to the request for information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in June 2007.  There is no 
indication or reason to believe that any ultimate decision of 
the originating agency on the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests heart 
disease or hypertension to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a presumptive basis for 
diabetes mellitus manifested to a compensable degree anytime 
after service in a veteran who had active military, naval, or 
air service, during the period beginning on January 9, 1962, 
and ending on May 7, 1975, in the Republic of Vietnam, 
including the waters offshore and other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Enlarged Heart with High Blood Pressure

The veteran contends that he is entitled to service 
connection for his enlarged heart with high blood pressure.  
At the May 2006 Travel Board hearing, the veteran testified 
that his enlarged heart was first diagnosed after service, 
but that his doctor told him that it probably existed prior 
to service.

The medical evidence of record establishes that the veteran 
currently has an enlarged heart with chronic high blood 
pressure (hypertension).  However, there is no 
contemporaneous medical evidence of the disability in service 
or until many years thereafter.  The first medical evidence 
indicating a diagnosis of an enlarged heart and hypertension 
is in 2001.  With respect to whether the veteran's enlarged 
heart with high blood pressure is related to service, the 
only medical opinion on point is that of the February 2007 VA 
examiner.  The VA examiner stated that neither the veteran's 
enlarged heart nor his hypertension was caused by or is a 
result of military service.  The examiner reasoned that there 
is no objective evidence in the service medical records or 
the first year of post-service medical records showing that 
the veteran had an enlarged heart or hypertension.  Although 
the veteran has stated that he was diagnosed shortly after 
service and told that it preexisted service, he provided no 
record of this, and as noted above, the veteran was provided 
ample opportunity to either provide such records or assist VA 
in obtaining them.  The VA examiner further stated that it 
would be pure speculation to try and relate the veteran's 
hypertension or his enlarged heart to his military service.  

Although the veteran's private physician, Dr. Newswanger, 
stated in a June 2003 letter that the veteran has been under 
his care for hypertension since 1999, and the hypertension 
may have been present for many years prior to that, Dr. 
Newswanger does not state how many years prior nor does he 
provide a rationale for his opinion.  Moreover, Dr. 
Newswanger does not state that the veteran's enlarged heart 
with hypertension is etiologically related to his active 
service.  The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In essence, the evidence of a nexus between the veteran's 
enlarged heart and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for enlarged 
heart with hypertension.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

II.  Stomach Disorder

The veteran claims that he is entitled to service connection 
for a stomach disorder because it was incurred in service or 
because his preexisting stomach disorder was aggravated by 
service.  

The Board notes that at his August 1962 entrance examination, 
the veteran indicated that he had had no stomach, liver, or 
intestinal trouble, and none was found.  The veteran was 
found to be qualified for entrance.  Accordingly, the 
presumption of soundness applies.

Service medical records dated in September 1963 note 
complaints of right lower quadrant and upper abdominal pain.  
The diagnosis was gas.  Mylicon was prescribed.  In December 
1963, service medical records note complaints of vomiting, 
which the veteran thought was due to the scallops he had 
eaten for lunch.  Exam was negative.  Importantly, no 
underlying gastrointestinal pathology was ever identified or 
diagnosed in service.  Therefore, there is no indication in 
the service medical records that either disorder was chronic.  

Additionally, there is no medical evidence of any stomach 
disability after service until August 2000, which is more 
than 35 years after the veteran was discharged from service.  
Moreover, there is no medical evidence of a nexus between any 
current stomach disorder and the veteran's military service.  
In this regard, the Board notes that the VA examiner who 
conducted the February 2007 VA exam did not find any 
correlation between the veteran's current stomach disorder 
and his military service.  Specifically, the examiner stated 
that there is less than a 50 percent probability that the 
veteran's stomach disorder was caused by or is the result of 
military service.

Although the veteran submitted a May 2003 letter from his 
private physician,  
Dr. Newswanger, which states that the veteran has been under 
his care for gastroesophageal reflux since 1999, and the 
gastroesophageal reflux may have been present for many years 
prior to that, Dr. Newswanger does not state how many years 
prior nor does he provide a rationale for his opinion.  
Moreover, he does not state that there is greater than a 50 
percent probability that the veteran's stomach disorder is 
etiologically related to his active service. 

Accordingly, service connection is not in order for stomach 
disorder.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

III.  Diabetes Mellitus

According to the medical evidence of record, the veteran is 
currently diagnosed with diabetes mellitus; however, 
presumptive service connection is not warranted on an Agent 
Orange basis because he had no service in Vietnam.  Moreover, 
there is no evidence of record documenting exposure to 
herbicides in service, and the veteran has provided no 
evidence supporting the contention that he was exposed to 
Agent Orange while serving on active duty.  In fact, it is 
not clear to the Board whether the veteran is even claiming 
presumptive service connection for diabetes mellitus on an 
Agent Orange basis.  In any event, the Board concludes that 
the preponderance of the evidence establishes that the 
veteran was not exposed to Agent Orange in service.  
Accordingly, service connection for diabetes mellitus on the 
basis of Agent Orange exposure is not in order.  

With respect to whether the veteran is entitled to service 
connection for diabetes mellitus on a direct basis, the Board 
notes that the service medical records are negative with 
regard to complaints or findings with respect to diabetes 
mellitus.  In addition, the post-service medical evidence 
does not show a diagnosis of diabetes mellitus until 
approximately 1999, which is more than 30 years after the 
veteran was discharged from active duty.  (Parenthetically, 
the Board notes that a private medical record from November 
2001 notes a medical history of diabetes mellitus, and a 2003 
VA medical record notes the veteran's statement that he had 
had diabetes mellitus for three or four years.  There is no 
actual medical evidence from 1999 containing a diagnosis of 
diabetes mellitus.)  

Importantly, there is no medical evidence of a nexus between 
the veteran's diabetes mellitus and his active military 
service.  In this regard, the Board notes that a June 2003 
letter from the veteran's private physician, Dr. Newswanger, 
states that he had been treating the veteran for diabetes 
mellitus for four years, but that the diabetes was likely 
present for many years prior to that.  However, Dr. 
Newswanger does not state how many years prior nor does he 
provide a rationale for his opinion.  Moreover, Dr. 
Newswanger does not state that there is greater than a 50 
percent probability that the veteran's diabetes mellitus is 
etiologically related to his military service.

The record also contains a VA medical opinion which is 
against the claim.  The February 2007 VA examiner stated that 
the veteran's diabetes mellitus is not etiologically related 
to military service.  The examiner opined that contrary to 
the veteran's assertions that his in-service "stomach 
problems" were an early manifestation of diabetes, there is 
no record during service or within one year from discharge 
which reveals any laboratory tests or physician's statement 
to the effect that the veteran had diabetes mellitus.

In sum, the preponderance of the evidence demonstrates that 
the veteran's diabetes mellitus arose many years following 
his discharge from service and is not etiologically related 
to service.  


ORDER

Entitlement to service connection for an enlarged heart with 
high blood pressure is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


